Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s amendments and remarks filed 2/23/21. Claims 1-6, 13, 15-20 and 27-36 are pending with claims 1, 15 and 28 in independent form.

Allowable Subject Matter
Claims 1-6, 13, 15-20 and 27-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A distribution system comprising- an air-permeable conveyor section; an air intake system comprising a vacuum source having a screened opening that faces the conveyor section at a fixed distance from above the conveyor section; and a forced air system comprising an air blower having an opening that faces the air intake system from below the conveyor section; wherein the air intake system and the force air system cooperate to draw an object from the conveyor section into contact with the screened opening of the vacuum source. With respect to claim 15 and all its dependencies, A distribution system for providing dissimilar objects into one of a plurality of receiving units, said distribution system comprising: a conveyor section; and 1222782.1Application No.: 16/737,2114 Atty. Docket No.: BG.10732an air transfer system including a forced air system comprising an air blower and an air intake system comprising a vacuum source, the air blower and the vacuum source being horizontally adjacent to opposite sides on the conveyor section; wherein the air blower and the vacuum source cooperate to urge an object from the conveyor section to one of the plurality of receiving units. With respect to claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH